Citation Nr: 0712918	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  00-16 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the right knee, 
residuals of a compound fracture of the right proximal one 
third, right femur, due to a gunshot wound, for the purposes 
of accrued benefits, for the period from April 10, 1981 to 
August 4, 1992.

2.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the right ankle, 
for the purpose of accrued benefits, for the period from 
April 10, 1981 to August 4, 1992.

3.  Entitlement to service connection for the cause of the 
veteran's death.

4.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from January 1948 to September 
1951.  The veteran died in December 1999.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant testified at an RO hearing in July 2005.  
By way of correspondence dated in April 2006, the appellant's 
representative informed VA that the appellant wished to 
withdraw her request for a Board hearing.  Therefore, under 
the provisions of 38 C.F.R. § 20.702(e), the appellant's 
request for a Board hearing is considered withdrawn.




FINDINGS OF FACT

1.  The veteran's service-connected disability, described for 
ratings purposes as degenerative joint disease of the right 
knee, residuals of a compound fracture of the right proximal 
one third, right femur, due to a gunshot wound, was 
manifested by subjective complaints of pain, limitation of 
flexion to 100 degrees, and no limitation of extension, with 
no evidence of recurrent subluxation or instability for the 
period from April 10, 1981 to August 4, 1992.

2.  The veteran's service-connected disability, described for 
rating purposes as degenerative joint disease of the right 
ankle, was productive of advanced degenerative changes with 
evidence of no more than moderate restriction of motion for 
the period from April 10, 1981 to August 4, 1992.

3.  The veteran died in December 1999; the cause of death 
listed on his death certificate was prostate cancer.

4.  Prostate cancer was not manifested during the veteran's 
period of active duty service, and his prostate cancer is not 
otherwise related to such service.

5.  Service connection has been established for the veteran 
for gunshot wound, right thigh, evaluated as 40 percent 
disabling; degenerative joint disease, right knee, residuals 
of compound fracture right proximal one third, right femur, 
due to gunshot wound, evaluated as 40 percent disabling; 
femoral osteotomy and total right hip replacement; evaluated 
as 30 percent disabling; degenerative joint disease, right 
ankle, evaluated as 20 percent disabling; and onychomycosis 
due to residuals of cold injury, evaluated as 10 percent 
disabling.

6.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.

7.  The veteran died more than 5 years after his separation 
from service and he had not been continuously rated as 
totally disabled due to service-connected disabilities for a 
period of 10 or more years at the time of his death.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the right knee, residuals of a 
compound fracture of the right proximal one third, right 
femur, due to a gunshot wound, were not met for accrued 
benefits purposes for the period from April 10, 1981 to 
August 4, 1992.  38 U.S.C.A. §§ 1155, 5121, 5107 (West 2002); 
38 C.F.R. §§ 3.1000, 4.7, 4.40, 4.45, 4.59, 4.7, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2006); VAOPGCPREC 9-
2004, VAOPGCPREC 9-98.  

2.  The criteria for entitlement to a disability rating in 
excess of 10 percent for degenerative joint disease of the 
right ankle were not met for accrued benefits purposes for 
the period from April 10, 1981 to August 4, 1992.  
38 U.S.C.A. §§ 1155, 5121, 5107 (West 2002); 38 C.F.R. §§  
3.1000, 4.40, 4.45, 4.59, 4.7, 4.71(a), Diagnostic Codes 
5003, 5271 (2006).

3.  The criteria for entitlement to service connection for 
the cause of the veteran's death have not been met.  
38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.312(a) (2006).

4.  The criteria for entitlement to DIC pursuant to the 
provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

VA must notify the appellant of the evidence that is 
necessary to substantiate her claim, as well as the evidence 
VA will attempt to obtain and which evidence she is 
responsible for providing.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The appellant should also be informed to 
provide all pertinent medical evidence that is in her 
possession.  The requirements apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, in June 2001 and April 2005 letters, the RO 
provided notice to the appellant regarding what information 
and evidence is needed to substantiate the claims for accrued 
benefits, for benefits under the provisions of 38 U.S.C.A. 
§ 1318, and for the cause of the veteran's death, as well as 
specifying what information and evidence must be submitted by 
her, what information and evidence will be obtained by VA, 
and the need for her to advise VA of or submit any further 
evidence that pertains to her claims.  The Board notes that 
the letters from the RO advised the appellant of the 
information and evidence necessary to establish effective 
dates and increased ratings for service connection claims.  
Although complete notice satisfying VA's duty to assist was 
not provided prior to the rating decision, the Board finds 
that the appellant has not been prejudiced.  She has 
substantially participated in the appeals process.  She has 
offered testimony at a RO hearing.  She has also submitted 
information so that VA could obtain all of the veteran's 
pertinent treatment records.  In sum, the Board finds that 
the notice error did not affect the essential fairness of the 
adjudication.  There has been no prejudice from the notice 
error.  The veteran had an opportunity to participate 
effectively in the processing of his claim.

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the appellant with the development of 
her claims.  The record includes service medical records, 
private medical record, VA treatment records, VA examination 
reports and a death certificate for the veteran.  As such, 
the Board finds that the record includes sufficient medical 
evidence to decide the claims at hand and that the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims.

Analysis

Increased Ratings Claims for Accrued Benefits Purposes

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits due and 
unpaid for a period not to exceed two years (for deaths 
before December 16, 2003), to which the veteran was entitled 
at the time of his death under existing ratings or based on 
evidence in the file or constructively of record at the time 
of his death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  A 
claim for such benefits must be filed within one year of the 
veteran's death.  38 C.F.R. § 3.1000(a), (c).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
concluded that, for a surviving spouse to be entitled to 
accrued benefits, "the veteran must have had a claim pending 
at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision." See 
also, Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996) (a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application).

In the case at hand, the veteran's representative argued that 
the veteran had pending claims for increased ratings for 
right knee and right ankle disability at the time of his 
death.  In this regard, the Board notes that the veteran 
filed a claim of service connection for right knee and right 
ankle disabilities on April 10, 1981.  The claims were not 
adjudicated until March 1994.  At that time, the RO granted 
service connection for a right knee disability, assigning a 
40 percent rating, effective from August 1992, and granted 
service connection for a right ankle disability, assigning a 
20 percent rating, effective from August 1992.  The veteran 
died in December 1999.  The appellant filed a claim for DIC 
benefits shortly thereafter.  Her representative noted that 
the veteran's claims of service connection for right knee and 
ankle disabilities were open since April 10, 1981 (date of 
claim).  As such, the representative argued that compensable 
ratings were warranted effective from April 10, 1981.  The 
appellant has specifically limited her disagreement to the 
disability ratings assigned for these disabilities to the 
period from April 10, 1981 to August 4, 1992.  

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  

In the present case, it should be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination

The veteran's right knee disability has been rated by the RO 
under the provisions of Diagnostic Codes 5003 and 5261.  The 
Board notes that Diagnostic Code 5003 states that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  See 
38 C.F.R. § 4,71a, Diagnostic Code 5003.

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 45 degrees 
warrants a 10 percent rating and flexion that is limited to 
30 degrees warrants a 20 percent rating.  Under Code 5261, 
extension that is limited to 10 degrees warrants a 10 percent 
rating and extension limited to 15 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71(a), Diagnostic Codes 5260, 
5261.  The Board notes that standard motion of a knee is from 
0 degrees extension to 140 degrees flexion.  38 C.F.R. 
§ 4.71, Plate II.  

The Board also notes that a General Counsel Opinion, 
VAOPGCOREC 9-2004, states that separate ratings under 
Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned 
for disability of the same joint.  Additionally, the Board 
notes that separate ratings may be assigned for knee 
disability under Diagnostic Codes 5003 and 5257 where there 
is X-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See generally VAOPGCPREC 
23-97 and VAOPGCREC 9-98.  

The relevant medical evidence for this time period includes 
VA treatment records which show that in 1983, the veteran 
complained of right ankle and knee pain.  No effusion was 
noted on examination of the knee and the knee ligaments were 
noted to be intact.  X-ray images of the right knee and ankle 
showed mild degenerative joint disease.  

A July 1984 VA examination report shows that the knee had 
looseness to varus and valgus stressing that was consistent 
with loss of joint space.  Crepitation, patellar grind, and 
some discomfort were noted on range of motion of the knee.  
Discomfort and crepitation were noted with range of motion of 
the right ankle.

VA treatment records from 1990 show continued complaints of 
right ankle pain as well as complaints of right ankle 
swelling.  X-ray images of the right ankle show advanced 
degenerative joint disease and the ankle was tender on range 
of motion.

June 1992 VA x-ray images show advanced degenerative changes 
in the right knee and ankle and August 1992 VA treatment 
records show right knee range of motion from 0 to 100 and 
"decreased" range of motion of the right ankle.

Private treatment records for the time period in question 
show complaints of right hip and right foot pain but contain 
no objective medical evidence directly related to the 
veteran's right knee and ankle disabilities.

Although there is objective medical evidence of right knee 
pain, there is no indication that pain resulted in limitation 
of motion which would warrant a rating in excess of 10 
percent.  The evidence from April 1981 to August 1992 fail to 
show that the veteran meets the criteria for a compensable 
rating based on limitation of flexion and/or extension.  In 
this regard, the evidence from the 1980's shows that the 
veteran had knee pain, but there were no findings with 
respect to how that pain affected his range of motion.  There 
were no reported range of motion studies noted during the 
1980's.  It was not until August 1992 does the record show 
any range of motion studies of the right knee.  At that time, 
he was noted to have 0 to 100 degrees of flexion.  Even 
assuming that the veteran's range of motion prior to August 
4, 1992 was 0 to 100 degrees of flexion, a rating in excess 
of 10 percent would not be warranted.  In this regard, his 
extension of 0 degrees would warrant a noncompensable rating 
and his flexion of 100 degrees would also warrant a 
noncompensable rating.  As previously stated there is no 
evidence that the veteran's has pain, weakness, etc. which 
resulted in additional limitation of motion.  The 10 percent 
rating which was assigned was based on the veteran having 
arthritis and some limitation of motion of the knee joint.

Additionally, there is no evidence of the veteran having any 
instability or subluxation of the knee.  Medical reports from 
the 1980's show that the veteran's ligaments were intact and 
he had a negative McMurray's test.  Therefore, a separate 10 
percent rating under Diagnostic Code 5257 is not warranted.

In light of the foregoing, a rating greater than 10 percent 
is not warranted prior to August 1992.

Turning to the veteran's right ankle disability, the Board 
notes that it has been rated by the RO under the provisions 
of Diagnostic Codes 5003 and 5271.  Limitation of motion of 
the ankle is rated under Diagnostic Code 5271 which provides 
for a 10 percent rating for moderate limitation of ankle 
motion and a 20 percent rating for marked limitation of ankle 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal 
ankle dorsiflexion is from 0 degrees to 20 degrees, and 
normal ankle plantar flexion is from 0 degrees to 45 degrees.  
See 38 C.F.R. § 4.71, Plate II. 

After reviewing the record as a whole, the Board concludes 
that the veteran's right ankle disability for the time period 
in question was productive of no more than moderate 
limitation of range of motion.  There is no objective medical 
evidence of record during the relevant time period showing 
marked limitation of motion; the only medical evidence of 
record relating to the right ankle for the time period in 
question simply notes that there was decreased range of 
motion of the right ankle with the other medical evidence 
showing pain, tenderness and crepitation on range of motion 
of the ankle.  There was no specific range of motion findings 
with respect to the right ankle.  As such, the Board believes 
that the overall picture presented for the relevant time 
period is one of no more than moderate limitation of motion.  
The veteran's complaints of pain on use have been considered, 
but there is no persuasive evidence that there was any 
additional functional loss due to pain, fatigue, weakness or 
incoordination to such a degree to result in more than 
moderate limitation of motion of the ankle during the time 
period in question.  Therefore, the overall disability 
picture presented by the veteran's right ankle condition for 
the time period in question was that of moderate limitation 
of motion, which is appropriately rated as 10 percent 
disabling under Diagnostic Code 5271.  For the time period 
from April 10, 1981 to August 4, 1992, the veteran's 
disability picture did not present such severe limitation of 
motion to the ankle so as to be characterized as marked 
limitation.  Thus, a 20 percent disability rating under 
Diagnostic Code 5271 must be denied for this time period for 
accrued benefits purposes.

Service Connection for the Cause of the Veteran's Death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that 
an injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such malignant tumors, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
Additionally, service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  

In the present case, the cause of the veteran's death was 
reported on the death certificate as prostate cancer.  The 
veteran's death certificate does not show that an autopsy was 
performed, and the appellant has not reported an autopsy.  At 
the time of the veteran's death, service connection had been 
established for gunshot wound, right thigh, evaluated as 40 
percent disabling; degenerative joint disease, right knee, 
residuals of compound fracture right proximal one third, 
right femur, due to gunshot wound, evaluated as 40 percent 
disabling; femoral osteotomy and total hip replacement, 
right; evaluated as 30 percent disabling; degenerative joint 
disease, right ankle, evaluated as 20 percent disabling; and 
onychomycosis due to residuals of cold injury, evaluated as 
10 percent disabling.

The Board initially notes that the veteran's service medical 
records are devoid of reference to complaints or diagnoses of 
prostate cancer.  The veteran's September 1951 discharge 
examination report shows that the veteran's genitourinary 
system was examined and found to be within normal limits.  
There is also no medical evidence of record showing prostate 
cancer within the one-year period following discharge from 
active duty service.  Therefore, the Board finds that there 
is no evidence to relate the veteran's cause of death to his 
active duty service either on a direct service connection 
basis or a presumptive basis.

The Board must now turn to the veteran's service-connected 
disabilities and determine if they contributed to his death 
from prostate cancer.  

As noted above, the veteran was service-connected for gunshot 
wound, right thigh; degenerative joint disease, right knee; 
femoral osteotomy and total right hip replacement; 
degenerative joint disease, right ankle; and onychomycosis 
due to residuals of cold injury.  There is no competent 
medical evidence of record which etiologically relates any of 
these disabilities to the veteran's death from prostate 
cancer.  As such, the Board finds that the preponderance of 
the evidence is against a finding that any of the veteran's 
service-connected disabilities contributed substantially or 
materially to the veteran's death from prostate cancer.

In sum, the Board sympathizes with the appellant and 
acknowledges her contentions.  However, there is no basis for 
finding that the cause of the veteran's death was in any 
manner related to his military service or a service-connected 
disability.  

DIC Benefits under 38 U.S.C.A. § 1318

If the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disabilities rated totally 
disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The 
service-connected disabilities must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service. Id.  The total rating may 
be schedular or based on unemployability.  38 C.F.R. § 3.22.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) found that a surviving spouse 
can attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a 
service-connected-related issue, based on evidence in the 
claims folder or in VA custody prior to the veteran's death 
and the law then applicable or subsequently made 
retroactively applicable.  Green v. Brown, 10 Vet. App. 111, 
118-19 (1997).  In such cases, the claimant must set forth 
the alleged basis for the veteran's entitlement to a total 
disability rating for the 10 years immediately preceding his 
death.  Cole v. West, 13 Vet. App. 268, 278 (1999).    

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed. 
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently. Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 
38 C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318. Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).
    
In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale. Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims. 
Id. at 1379-80.  

Recently, the Court held that the January 2000 amendments (65 
Fed. Reg. 3,388), effectively barring the "hypothetical" 
entitlement theory with respect to DIC claims made pursuant 
to 38 U.S.C.A. § 1318, are not applicable to claims filed 
prior to January 21, 2000.  See Rodriguez v. Nicholson, No. 
03-1276 (U.S. Vet. App. Aug. 5, 2005).  However, the Board 
need not consider the "hypothetical"entitlement theory in 
this case since the appellant filed her claim for DIC 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318 on 
January 21, 2000; the day the regulations took effect.  

After reviewing the claims file, the Board finds that the 
criteria for DIC under the provisions of 38 U.S.C.A. § 1318 
are not met.  Quite simply, the veteran, who died many years 
after his separation from service, did not have service-
connected disabilities rated as 100 percent disabling for at 
least 10 years prior to his death.  The Board notes that 
although the veteran's disabilities were not rated as 100 
percent disabling on a schedular basis at any point prior to 
his death, the veteran was granted a total disability rating 
for individual unemployability on April 9, 1996.  However, 
this disability rating was in effect for less than four years 
prior to his death in 1999.  Accordingly, the appellant's 
claim must be denied.

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER

Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the right knee, residuals 
of a compound fracture of the right proximal one third, right 
femur, due to a gunshot wound, for the purposes of accrued 
benefits, for the period from April 10,1981 to August 4, 1992 
is denied.

Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the right ankle, for the 
purpose of accrued benefits, for the period from April 10, 
1981 to August 4, 1992 is denied.

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318 is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


